Citation Nr: 1452774	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a heart disability.

2. 	Entitlement to service connection for an eye disability.

3.	Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for an eye disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The competent, probative evidence does not demonstrate that a current heart disability is related to active duty, or manifested to a compensable degree within one year of separation from active duty. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service personnel records, service treatment records, VA medical records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also underwent VA examination in June 2010 in connection with his service connection claim for a heart disability.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a heart disability.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Heart Disability

The Veteran asserts that he has a current heart disability, diagnosed as non-ischemic cardiomyopathy and non-obstructive coronary artery disease, that is the result of bradycardia and hypercholesterolemia conditions which manifested in service.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, in the case of certain diseases, service connection may be granted if such disease manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, VA treatment records indicate that the Veteran was diagnosed with non-ischemic cardiomyopathy and non-obstructive coronary artery disease following an emergency room visit for dizziness and visual disturbances in August 2008, with subsequent follow-up treatment during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

With respect to an in-service event or injury, service treatment records indicate one instance of bradycardia recorded in an otherwise normal November 1991 electrocardiogram.  Additionally, there are notations of hypercholesterolemia throughout the Veteran's service treatment records.  As such, the Board finds that there is some evidence of an in-service event or injury for service connection purposes.

With respect to a nexus between the current disability and any in-service event, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In a November 2009 statement, a VA nurse practitioner, K. Stemmer, opines that it is as likely as not that the Veteran's hypercholesterolemia diagnosed in active service was a contributory factor to the 2008 cardiac events which led to the diagnosis of his heart disability.  In a January 2010 statement, Dr. C. McDonagh, a VA physician, opines that it is as likely as not that the Veteran's hyperlipidemia diagnosed during active service contributed to the 2008 cardiac events.  Neither of these opinions provides any rationale for their conclusions and, as such, the Board will afford them little probative weight.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the June 2010 VA examiner concludes that the Veteran's current heart disability is less likely as not caused by or a result of the Veteran's active duty service.  The VA examiner reasons that if hypercholesterolemia was responsible for the Veteran's heart condition there would be obstruction of the coronary arteries by plaques, but there were no such blockages when the Veteran underwent coronary catheterization in November 2008.  Additionally, the VA examiner notes that sinus bradycardia, last indicated in the Veteran in 1991, does not cause the type of heart disability with which the Veteran has been diagnosed.  Upon review, the Board finds the June 2010 VA examiner's opinion deserves highly probative value.  First, the VA examiner reviewed the Veteran's claims file, including service treatment records and VA medical records, and conducted a physical examination of the Veteran.  Second, the VA examiner specifically comments on the Veteran's relevant medical history, to include his report of symptoms.  Finally, the VA examiner provides adequate rationale for the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295.  

The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of non-ischemic cardiomyopathy or non-obstructive coronary artery disease.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of such disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of non-ischemic cardiomyopathy or non-obstructive coronary artery disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Finally, as non-ischemic cardiomyopathy and non-obstructive coronary artery disease were not diagnosed until 2008, the Board finds the evidence does not show that these disabilities manifested within one year of active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran does not assert that he has experienced continuous symptoms since separation from service.  See Walker, 708 F.3d 1331.  Further, the evidence does not show that the Veteran sought treatment prior to 2008.  A lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a heart disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

Eye Disability

The Veteran asserts that he is currently diagnosed with glaucoma and that it had its onset during active duty.  The service treatment records indicate several examinations for suspected glaucoma, but do not provide a definitive diagnosis.  The Veteran underwent VA examination for an eye disability in September 2009.  The VA examiner conducted tests and opined that the Veteran's eye condition was suspected to be ocular hypertension rather than glaucoma based on the appearance of the optic nerve head and other factors.  Upon review, the Board finds the September 2009 VA examination inadequate for purposes of determining entitlement to service connection for an eye disability.  When VA undertakes to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Specifically, the Board finds the VA examiner did not address whether any current eye disability is related to active duty service.  Additionally, the VA examiner did not comment on the Veteran's history, including the possible findings of glaucoma in the Veteran's service treatment records.  As such, the Board finds remand is warranted for an additional VA examination.

Hypertension

The Veteran asserts that he is currently diagnosed with hypertension which initially manifested in service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for hypertension.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The service treatment records indicate some blood pressure readings outside of the normal range during active duty service.  Further, the Veteran's VA medical records from 2008 also indicate high blood pressure readings.  In light of the Veteran's assertions, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any eye disability.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide all diagnoses for any current eye disability and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability is related to active duty.  

The examiner should specifically address the in-service findings of "glaucoma suspect," and consider the Veteran's assertions that he was diagnosed with glaucoma in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension is related to active duty or manifested to a compensable degree within one year of service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claims of entitlement to service connection for an eye disability and entitlement to service connection for hypertension.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


